UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
DR. GERARD FINKEL, as Chairman of the
Joint Industry Board of Electrical Industry,

                          Plaintiff,                          MEMORANDUM AND ORDER
                                                              17-CV-07358
        - against -


WALSH ELECTRICAL CONTRACTING, INC.,
RYAN WALSH, LINDA WALSH,
EMPIRE OUTLET BUILDERS, LLC,
BFC PARTNERS, L.P.,
AURORA CONTRACTORS, INC., and
ADCO ELECTRICAL CORPORATION

                           Defendants.
---------------------------------------------------------x
GLASSER, Senior United States District Judge:

                 Plaintiff Dr. Gerard Finkel (“Plaintiff” or “Finkel”) brought this action under the

Employee Retirement Income Security Act of 1974 (“ERISA”) and the Labor Management

Relations Act (“LMRA”) against Defendants Walsh Electrical Contracting, Inc. (“Walsh”), Ryan

Walsh, Linda Walsh, Aurora Contractors, Inc. (“Aurora”), and ADCO Electrical Corporation

(“ADCO”) alleging that they failed to make employer contributions to various ERISA plans. (ECF

No. 1, “Compl.”). Pending before the Court is Aurora’s motion to dismiss pursuant to Rules

12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. (ECF No. 38). For the reasons

explained below, Aurora’s motion is DENIED.

                                               BACKGROUND

        Plaintiff is the Chairman of the Joint Industry Board of the Electrical Industry (the

“Board”), which is the administrator and fiduciary of various ERISA plans that were established

and are maintained pursuant to a collective bargaining agreement between a local union and certain



                                                         1
employers. (Compl. ¶¶ 5-6). Walsh and ADCO are signatories to that agreement and are

employers in the electrical contracting business. (Id. at ¶¶ 14, 20). Aurora is not a signatory to

the agreement, but is engaged in the construction contracting business. (Id. at ¶ 19).

       In early 2017, Aurora entered into a construction contract for a project at a FedEx facility

in Maspeth, New York (“FedEx Project”), and retained Walsh as its subcontractor to perform the

electrical work. (Reilly Affidavit, ECF No. 38-2, at ¶¶ 2-3). Shortly after the project began, Walsh

became delinquent on some of its required employer contributions to the various ERISA plans.

(Compl. ¶¶ 35-47). On or about May 12, 2017, Walsh advised the Board of its desire to assign

part of its role in the FedEx Project to ADCO, knowing that it could continue to employ union

workers on that project only if its delinquent benefit contributions for those workers were fully

paid or guaranteed by ADCO or Aurora. (Id. at ¶ 77-78).

       On May 16, 2017, Aurora sent a letter to the Board, providing the following:

       As follow up to discussions this morning let this confirm to the Joint Industry Board
       of the Electrical Industry that Aurora Contractors, Inc. (ACI) is willing to guarantee
       payment to the Joint Industry Board for all wages and benefits for labor supplied
       to the FedEx Ground (FXG), above referenced project, provided through Walsh
       Electrical Contracting, Inc. (Walsh) for which Walsh owes but fails to pay to the
       Joint Industry Board.

       This guarantee is being provided with the understanding that this will permit ACI
       and Walsh to work with ADCO Electrical Corporation (ADCO) to provide
       supplemental labor on this project through its completion.

(See Exhibit B, ECF No. 38-4) (emphasis added). Aurora also requested “an accounting of any

wages or benefits that are currently due for Walsh labor on this project so we can work with Walsh

to get those wages and/or benefits up to date at this time.” (See Exhibit C). The next day, Aurora

wrote that it “has committed to payments of wages and benefits for Walsh’s labor in the event they

are not paid by Walsh.” (Compl. ¶ 82). As a result, electrical work on the FedEx Project continued

without disruption.

                                                 2
       On August 24, 2017, the Board demanded payment in the amount of $852,055.13 from

Aurora, which represented the delinquent contributions by Walsh for the work performed on the

project prior to their assignment to ADCO. (Id. at ¶ 95). Aurora refused to pay for any

contributions that were delinquent prior to its May 16, 2017 letter. (Id. at ¶ 96).

                                       LEGAL STANDARD

       A complaint must contain a “short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). On a “defendant’s Rule 12(b)(1) motion to dismiss,

. . . [t]he plaintiff bears the burden of proving subject matter jurisdiction by a preponderance of the

evidence.” Aurecchione v. Schoolman Tranp. Sys., Inc., 426 F.3d 635, 638 (2d Cir. 2005). “[A]

district court may properly dismiss a case for lack of subject matter jurisdiction under Rule

12(b)(1) if it lacks the statutory or constitutional power to adjudicate it.” Id. (internal quotation

omitted).

       To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

Court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

at 678. In deciding a Rule 12(b)(6) motion, the Court must accept the non-moving party’s factual

allegations as true and draw all reasonable inferences in its favor. ATSI Commc’ns, Inc. v. Shaar

Fund, LTD., 493 F.3d 87, 98 (2d Cir. 2007). But the Court may consider, in addition to the facts

stated in the complaint, “any written instrument attached to the complaint,” as well as “documents

possessed by or known to the plaintiff and upon which it relied in bringing the suit.” Id.




                                                  3
                                          DISCUSSION

   I.      The Court Has Subject Matter Jurisdiction over the Aurora Claim

        Plaintiff’s sixth cause of action alleges a breach of Aurora’s guarantee to pay any unpaid

wages and benefits owed by Walsh for the FedEx Project. Aurora argues that the Court lacks

subject matter jurisdiction over Plaintiff’s claim under 28 U.S.C. § 1367(a), which provides that

“the district courts shall have supplemental jurisdiction over all other claims that are so related to

claims in the action within such original jurisdiction that they form part of the same case or

controversy . . . .” More specifically, Aurora argues that the claim does not derive from “a common

nucleus of operative fact” because (1) the Complaint involves at least two other projects outside

of the FedEx Project, (2) the Aurora claim focuses on the time period governed by Aurora’s

guarantee, not the collective bargaining agreement, and (3) the wages and benefits owed by Walsh

in connection with the FedEx Project constitute less than half of the wages and benefits owed by

Walsh overall. (ECF No. 38-8 at 5-6). All three arguments are meritless.

        Plaintiff argues that the common nucleus of operative fact consists of the FedEx Project

and Walsh’s failure to pay its required contributions. (ECF No. 56 at 6). The Court agrees.

Plaintiff brought this action against Walsh and others for failure to remit contributions in relation

to various projects, including the FedEx Project. Aurora guaranteed payment for that project in

place of Walsh. Indeed, Aurora admits that “a portion of the Federal Law Claims may share some

facts with the Aurora claim.” (ECF No. 38-8 at 5). Accordingly, the claims arise out of “a common

nucleus of operative fact,” and the Court has supplemental jurisdiction pursuant to 28 U.S.C. §

1367(a).

        Aurora further argues that even if the Court has supplemental jurisdiction under 28 U.S.C.

§ 1367(a), the Court should decline to exercise it pursuant to 28 U.S.C. § 1367(c) due to



                                                  4
“exceptional circumstances.” (ECF No. 38-8 at 7). It claims that “there is no relationship between

the FedEx Project underlying the Aurora claim and the project(s) underlying the Federal Law

Claims.” (Id. at 7-8). That argument is meritless for the reasons stated above and the Court will

not decline to exercise supplemental jurisdiction.

   II.      Plaintiff Stated A Plausible Claim Against Aurora

         Aurora also argues that Plaintiff’s claim should be dismissed to the extent it seeks wages

and benefits for the period prior to its May 16, 2017 letter. The Court disagrees. Aurora clearly

agreed to pay for all wages and benefits related to the FedEx Project, which began prior to May

16, 2017, when it guaranteed “all wages and benefits for labor supplied to the FedEx Ground . . .

for which Walsh owes but fails to pay to the Joint Industry Board.” (See Exhibit B). What is

more, Aurora requested “an accounting of any wages or benefits that are currently due for Walsh

labor on this project so we can work with Walsh to get those wages and/or benefits up to date at

this time.” (See Exhibit C). Asking for amounts due as of May 16, 2017 so that Aurora can make

sure wages and benefits are “up to date” necessarily requires payment of wages and benefits that

were due prior to that date. To the extent Plaintiff is seeking “Additional Claim Amounts,” if those

amounts are considered “wages and benefits,” Aurora’s guarantee covers those too.

                                         CONCLUSION

         Accordingly, for the reasons set forth above, Aurora’s motion to dismiss is DENIED.

         SO ORDERED.
Dated:          Brooklyn, New York
                February 15, 2019

                                                     /s/       ___
                                                     I. Leo Glasser                        U.S.D.J.




                                                 5
